Case 2:20-cv-03485-BRM-ESK Document 57 Filed 01/22/21 Page 1 of 1 PageID: 1260

                                                                                                                                                        William C. Baton
                                                                                                                                               Phone: (973) 286-6722
                                                                                                                                                  Fax: (973) 286-6822
                                                                                                                                                      wbaton@saul.com
                                                                                                                                                           www.saul.com



                                                                                                   January 22, 2021
 VIA ECF

 The Honorable Edward S. Kiel, U.S.M.J.
 United States Post Office & Courthouse
 2 Federal Square
 Newark, NJ 07101-0999

          Re:        TherapeuticsMD, Inc. v. Teva Pharmaceuticals USA, Inc.
                     Civil Action No. 20-3485 (BRM)(ESK) (consolidated)

 Dear Judge Kiel:

          This firm, together with Haug Partners LLP, represents Plaintiff TherapeuticsMD, Inc.
 (“TherapeuticsMD”) in the above-captioned matter. We write on behalf of all parties in advance
 of the January 27, 2021 telephone status conference (ECF No. 55) to advise the Court that:
 (i) fact discovery is proceeding according to the schedule set forth in ECF No. 51; (ii) there are
 no pending motions before the Court; and (iii) the parties would like to address the following
 issues with Your Honor:

    •     The feasibility of the current schedule in view of certain regulatory developments brought
          to TherapeuticsMD’s attention on January 6, 2021.

    •     Defendant Teva Pharmaceuticals USA, Inc.’s contemplated application to amend its
          October 9, 2020 invalidity contentions under L. Pat. R. 3.7.

          Thank you for Your Honor’s kind attention to this matter.

                                                                                   Respectfully yours,




                                                                                   William C. Baton

 cc: Counsel of Record (via e-mail and ECF)




                One Riverfront Plaza, Suite 1520      N e w a rk , N J 0 7 1 0 2 -5 4 2 6      Phone: (973) 286-6700      Fa x : ( 9 7 3 ) 2 8 6 - 6 8 0 0

        DE LAWARE FLORI DA I LLI NOIS MARYLAND MASSACHUSETTS NEW JE RSE Y NE W YORK PENNSYLVANI A WASHI NGT ON, DC

                                                          A DELAWARE LIMITED LIABILITY PARTNERSHIP
